Citation Nr: 1511961	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with dysthymia and alcohol abuse.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity; symptoms of PTSD productive of occupational and social impairment with deficiencies in most areas are not shown.  

2. The Veteran's only service-connected disability, PTSD with dysthymia and alcohol abuse, rated 50 percent, is not shown to alone be of such severity as to preclude his participation in any substantially gainful employment.  	


CONCLUSIONS OF LAW

1. A rating in excess of 50 percent for PTSD with dysthymia and alcohol abuse is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).  

2. The schedular criteria for TDIU are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in July 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in August 2011.  He failed to report for a subsequent VA examination scheduled for November 2013.  There is no indication that the Veteran had good cause for not reporting to the examination, and he has not contacted VA to reschedule the examination.

It is regrettable that the Veteran failed to report for his scheduled VA examination.  However, there is no indication that the Veteran attempted to reschedule his appointment.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  However, given that the Veteran did report for the first examination scheduled in connection with this claim, the claim shall be rated based on the evidence of record.

As noted above, the Veteran must cooperate in this development of the evidentiary record to its fullest extent, and his failure to cooperate may precipitate action adverse to the interests of his claims.  It is clear that VA has done its utmost to develop the evidence with respect to the Veteran's disability.  Accordingly, pursuant to 38 C.F.R. § 3.655, the Board shall evaluate the Veteran's PTSD based on the evidence of record.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.  Accordingly, his claim will be adjudicated on the basis of the existing record.  38 C.F.R. § 3.655.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD with dysthymia with alcohol abuse is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD with dysthymia and alcohol abuse under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Historically, a March 14, 2011, Board decision granted the Veteran a 50 percent rating for PTSD with dysthymia and alcohol dependence.  He did not appeal that decision.  Notably, the March 2011 Board decision has become final (and may not be revised based on the evidence considered at the time).  See 38 U.S.C.A. § 7105.  In April 2011, he submitted a claim for an increased rating for PTSD with dysthymia and alcohol dependence.  

Private treatment records from H.J., M.D., show that the Veteran had sleep impairment, nightmares, flashbacks, little interest in doing things, depression, difficulty concentrating, irritability, anger, and social isolation.  The Veteran reported that he continued to drink alcohol.  He reported that when he went to a picnic he hid under a picnic table while fire crackers were going off.  He reported that he would go to the store several times because he would forget things.  Cognitive assessment found "some cognitive limitations."  On mental status examinations, he had a dull and constricted affect.  He was disturbed and depressed.  On two occasions he appeared disheveled and unkempt.  There were no hallucinations, and suicidal or homicidal ideations.  

A May 2010 VA psychiatric assessment shows that the Veteran reported increasing depression (feeling depressed about half the time) over the past 1-2 months.  He indicated that he had been sleeping 3-4 hours per night because he woke up from nightmares/flashbacks then could not fall back asleep.  He reported decreased energy and concentration, increased arousal, and worsening avoidance of crowds, loud people, and noises.  The Veteran reported that he was unemployed and did sporadic part-time work at a family health care facility.  On mental status examination, he was alert and oriented, clean, casually dressed, and cooperative.  He had normal speech, an "okay" mood, and a euthymic affect that was congruent with his mood.  His thoughts were linear, logical, and coherent.  Insight and judgment were intact.  Delusions were not evident.  He denied anxiety, hallucinations, and suicidal or homicidal ideations.  A GAF score of 65 was assigned.  

A February 2011 VA treatment record shows that the Veteran reported continuing avoidance, hypervigilance, hyperarousal, and intrusive memories.  It was noted that the Veteran had continuing alcohol dependence with few days to a month of sobriety once or twice in the past.  He denied hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  On mental status examination, the Veteran was alert, oriented, and neatly dressed.  He appeared sad.  He had an "alright" mood, congruent affect, soft and low speech, and fair energy, insight, and judgment.  His recent and remote memory was grossly intact.  A GAF score of 55 was assigned.  

On August 2011 VA examination, the Veteran reported that he lives with his wife of 37 years, 16 year old grandson, 18 year old adopted son, and 15 year old adopted daughter.  He indicated that his relationship with his family is "rocky" because he describes himself as "the disciplinarian" and his wife views it as being inappropriate because he believes in spanking.  The Veteran reported that little things bother him very quickly.  He has a short temper and will avoid other people in an attempt to avoid losing his temper.  He takes yearly vacations with his family at a timeshare at the beach, has barbecues with his family on weekends, and has family dinners nightly.  He did not identify any friends.  His leisure activities include gardening and woodworking.  The Veteran reported that a few years ago, when he was doing renovations, a guy he worked with told him that he was telling a lie; he "blacked out" and hit the guy.  He indicated that he drinks a pint of liquor approximately 4 days per week, sleeps approximately 4 hours per night, awakens from nightmares an average of 4 nights per week, and feels tired throughout the day.  He had recurrent intrusive memories, avoidance, social isolation, angry outbursts 4-5 times per month, and difficulty concentrating.  He reported that he stopped working as a mason due to having gotten into several confrontations due to his PTSD, and that working by himself is a better situation due to his inability to get along with others.  He indicated that his job was to take care of the grounds for his wife's family care home, and that he was demoted to groundskeeper because he has difficulty with concentrating and accidentally gave a patient the incorrect medication.  He reported that his part-time job which is 16-20 hours of work will take him about 40 hours to complete during a normal work week.  It was noted that the Veteran had daily, moderate, chronic symptoms of PTSD with no periods of remission.  On mental status examination, he was oriented, well-groomed, and appropriately dressed.  He had normal speech, a cooperative attitude, appropriate but tearful affect at times, slightly depressed mood, appropriate attention, good judgment and insight, and average intelligence.  His thought process was linear.  Recent and remote memory were intact.  He had the ability to maintain minimum personal hygiene.  He reported that he heard gunfire that other people don't hear.  There were no delusions, or suicidal or homicidal ideations.  He had no impairment to activities of daily living.  A GAF score of 55 was assigned.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms.  

Regarding impairment on employment, the August 2011 VA examiner opined that the Veteran's PTSD "does not impact [his] ability to complete employment that is either physical or sedentary in nature."  He explained that the Veteran's PTSD impacts his interpersonal relationships that have had an impact on his past employment where he had interactions with other people.  The Veteran gave numerous examples of his inability to control his anger outbursts which led to physical violence on his part.  However, the Veteran is able to complete employment tasks that are solitary in nature and appears to be able to maintain his current employment as a groundskeeper for his wife's family care home.  

A July 2013 VA treatment record shows that on mental status examination, the Veteran appeared alert and oriented.  He had an "ok" mood, euthymic affect, and linear thoughts.  There were no signs of psychomotor agitation/retardation.  He denied hallucinations and suicidal or homicidal ideations.  A GAF score of 60 was assigned.  August 2013 VA treatment records show that the Veteran denied any recent changes in mood.  


In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period, the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for a higher 70 percent rating; hence, a rating in excess of 50 percent is not warranted at any time under consideration.  He consistently denied suicidal or homicidal ideation and delusions or hallucinations.  While his reported symptoms included social isolation, sleep impairment, nightmares, flashbacks, irritability, angry outbursts, forgetfulness, may well cause some reduced reliability and productivity, at no time is it shown that he had psychiatric symptoms productive of deficiencies in most areas.  Likewise, while private treatment records notes a few times that the Veteran appeared disheveled, the evidence taken as a whole does not more nearly reflect symptoms such as those listed in the 70 percent or higher rating criteria at any time during the appeal.

The Veteran reported that he stopped working as a mason because of his inability to get along with others.  However, he subsequently worked close to 40 hours a week as a groundskeeper, albeit he indicates it is a part-time (16-20 hours a week) job.  However, throughout, he has been married and maintained good relations with his family.  Not only does he tend to all activities of daily living, but he also goes on annual vacations, has barbecues on the weekend, and has nightly dinners with his family, which presumably requires some ability to interact in a satisfactory manner with other people.  

The Veteran indicated that he was reassigned to groundskeeping duties at his current job because he had difficulty concentrating.  The record reflects that he sometimes forgets to complete tasks, and on one occasion cognitive testing found "some cognitive limitations."  However, the overall evidence shows that generally his thought process is normal, and that his memory and judgment are intact.  Furthermore, he indicated that working by himself is a better situation, which suggests that he has been able to adapt with accommodations for his psychiatric impairments.  Additionally, the lowest GAF score assigned throughout (55, in February and August 2011) suggests no more than moderate symptoms.  As noted initially, at no time is the Veteran shown to have displayed deficiencies in most areas, and a rating in excess of 50 percent is not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD with dysthymia and alcohol dependence is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for a 50 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Veteran's single service-connected disability is PTSD with dysthymia and alcohol abuse, rated 50 percent.  Thus, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  Hence, the Board will now consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16(b).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hadlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19.  Substantially gainful employment is defined as work which is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran states that he has not worked full time since 2010, when he stopped working as a mason due to his PTSD.  In April 2011, he reported that he has been working, albeit on a part-time basis, for a family care center since 2010.  He indicated that he was initially providing patient care but was reassigned to groundskeeping duties to accommodate for his psychiatric impairments.  Notably, the August 2011 VA examiner opined that the Veteran's PTSD "does not impact [his] ability to complete employment that is either physical or sedentary in nature."  As the examiner's opinion reflects familiarity with the entire record and provides a rationale that supports the conclusion reached, the Board finds it probative in this matter.  

The Veteran's service-connected disability does result in moderate impairment, and such is reflected in the rating for PTSD.  However, the preponderance of the evidence does not demonstrate that the Veteran's service-connected PTSD with dysthymia and alcohol dependence prevents him from maintaining gainful employment consistent with his education and experience.  Accordingly, the Board finds that the evidence is against an extraschedular grant of a TDIU rating.  See 38 C.F.R. §§ 3.340, 4.16.  


ORDER

The appeal seeking a rating in excess of 50 percent for PTSD with dysthymia and alcohol abuse is denied.  

A TDIU rating is denied.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


